386 F.2d 189
Wilton Arthur WELCH, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 24542.
United States Court of Appeals Fifth Circuit.
Nov. 22, 1967.

James R. Gillespie, Fred A. Semaan, San Antonio, Tex., for appellant.
Jeremiah Handy, Asst. U.S. Atty., Ernest Morgan, U.S. Atty., Western District of Texas, San Antonio, Tex., for appellee.
Before BROWN, Chief Judge, and BELL and THORNBERRY, Circuit Judges.
PER CURIAM:


1
Appellant, having waived jury trial, was found guilty of receiving and selling a stolen vehicle in violation of 18 U.S.C.A. Section 2313.  His appeal is based on a claim of insufficiency of the evidence in that the proof failed with respect to requisite knowledge on his part that the vehicle had been stolen.


2
It is clear that such knowledge may be established by circumstantial evidence and that possession of a stolen vehicle recently after its theft justifies the inference that the possession is guilty possession.  This evidence may be of controlling weight unless it can be explained in some way consistent with innocence.  Odom v. Inited States, 5 Cir., 1967, 377 F.2d 853 (slip opinion, No. 23,464, May 2, 1967); Pilgrim v. United States, 5 Cir., 1959, 266 F.2d 486.  The record discloses that appellant was in possession of the stolen vehicle on the day after it was stolen.  He separately represented that he purchased the vehicle from two different persons but accounted for neither, and it appeared that one had a nonexistent address.  He sold the vehicle within less than a month for substantially less than he allegedly paid for it.


3
It is thus plain that appellant's contention is without merit.  There was sufficient evidence of guilty knowledge to take the case to the trier of the facts.  There the matter ends.


4
Affirmed.